DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
It is noted that no power of attorney has been filed in the present application.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 21 October 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Each of the claims 7-9 and 11-20 is deemed to be vague and indefinite because of the presence of ambiguous claim language.  The following marked-up versions of the claims would resolve the ambiguous claim language and is provided for applicant’s consideration.

7. The system of claim 5, wherein the wrap seal [[is]] conveyor includes a plurality of wrap seal pockets, and wherein the plurality of wrap seal pockets are configured to receive the component of the order for sealing and shipping.  

9. The system of claim 1, wherein the shuttle includes a control module configured to: 
instruct the shuttle to move beneath a selected staging bin; and 
instruct the shuttle to move to [[a]] the slide and release the component of the order onto the slide.  

11. The system of claim 1, wherein the shuttle is configured to move to a position adjacent a next staging bin to receive a next order and receive a component of the next  order while the current order is being verified, wherein the shuttle is further configured to deliver the next order to the component as an exception and deliver the component as an exception to the exception zone before retrieving a further order. 

12. The system of claim 1, wherein the component includes a quantity of a prescription drug contained within a pill bottle.  

13. A method for use in order fulfillment using at least one container that makes up an order, a shuttle, a plurality of staging bins, and a slide, the method comprising: 
34staging the at least one container in the shuttle while a preceding  order is being fulfilled; 
instructing the shuttle to move beneath a selected staging bin to receive the at least one container of the order; and 
instructing the shuttle to move to the slide and release the order of the at least one container onto the slide; and 
determining whether the at least one container is a correct container for the order; 
when the at least one container is not a correct container for the order, returning the at least one container to the shuttle and delivering the at least one container to an exception zone; and 


19. The method of claim 13, further comprising determining an exception has occurred when the at least one container is determined to not belong in the  order.  

20. The method of claim 13, further comprising determining an exception has occurred when  the at least one container which should be present for a given  order is not scanned.  

Regarding claims 8 and 14-18: claim 8 depends from rejected claim 7, and claims 14-18 depend directly or indirectly from rejected claim 13; therefore claims 8 and 14-18 are also rejected under 35 USC 112(b).
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claims 1-6 and 10 are allowed.
Claims 7-9 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joplin et al. (US ‘162) is the patent for the parent application.
Shakes et al. (US ‘235) teaches a method and machine for assembling orders in using bins, hoppers, slides (chutes) and a conveyor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 January 2022